Judgment, Supreme Court, New York County (Judith J. Gische, J.), entered March 22, 2005, inter alia, equitably distributing the parties’ property, awarding defendant child support retroactive to the date of the commencement of the action, and awarding defendant recoupment of his child support payments previously made, unanimously modified, on the law, to make the awards of child support and recoupment effective only as of June 26, 2003, and otherwise affirmed, without costs.
*351We find no inequities in Supreme Court’s distribution, including its award to defendant of a greater share of the value of the business started by plaintiff before the marriage than was recommended by the Special Referee. However, because defendant did not seek child support at the time the action was commenced, we deem him entitled thereto only from the date of the parties’ custody agreement, and modify accordingly. For the same reason, defendant’s recoupment of child support should be permitted only as of the date of the custody agreement. We have considered plaintiffs other arguments and find them unavailing. Concur—Saxe, J.P., Nardelli, Williams, Catterson and Malone, JJ.